PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,914,326
Issue Date: 9 Feb 2021
Application No. 16/231,867
Filing or 371(c) Date: 24 Dec 2018
Attorney Docket No.  18.44.13.USP
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the PETITION FOR REPRINTING ISSUED PATENT UNDER 37 CFR 1.182, filed December 14, 2021 and supplemented on December 27, 2021. Petitioner requests issuance of a duplicate Letters Patent for the above-identified patent due to non-receipt of the original Letters Patent. The petition will be treated as a feeless renewed petition under 37 CFR 1.181.

The petition under 37 CFR 1.181 is GRANTED.

Petitioner states that the original Letters Patent, mailed February 9, 2021, was never received at the correspondence address of record. 

The Office follows the guidelines set forth in MPEP § 711.03(c) (see also “Withdrawing the Holding of Abandonment When Office Actions Are Not Received,” 1156 Official Gazette 53 (November 16, 1993), which explains that, in the absence of any irregularity in the mailing of an Office action (in this case, the Letters Patent), there is a strong presumption that the Letters Patent was properly mailed to practitioner at the address of record.  This presumption may be overcome by a showing that the Letters Patent was not in fact received.  In this regard, the showing required to establish the failure to receive the Letters Patent must consist of the following:


	1.  a statement from practitioner stating that the Letters Patent was not received by the 		practitioner;
	2.  a statement from the practitioner attesting to the fact that a search of the file jacket
	 and docket records indicates that the Letters Patent was not received; and
	3.  a copy of the docket record where the non-received Letters Patent would have been 	entered had it been received must be attached to and referenced in the practitioner’s 	statement.  

The renewed petition meets the above-listed requirements. Applicant has provided adequate statements and documentary evidence to establish the Letters Patent, mailed February 9, 2021, was not received at the correspondence address of record.

Accordingly, the petition for issuance of a duplicate Letters Patent under 37 CFR 1.181 is granted.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3230.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to Kimberly House in the Office of Data Management at (703) 756-1568. 

This applicant is being referred to the Office of Data Management for issuance of a duplicate Letters Patent.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET